DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed June 8, 2021 have been fully considered but they are moot in view of a new ground of rejection.
Claims 1-8, 10-19, and 21-27 are pending. Claims 1, 4, 5, 8, 12, 21, and 23 were amended.

Re: III. Claim rejections under 35 U.S.C. § 112
The rejection of claims 12-17, 19, and 21-23 under 35 U.S.C. § 112(a) has been withdrawn in view of the amendment to the claims.

Re: IV. Claim rejections under 35 U.S.C. § 103
Regarding claims 1 and 5, applicant argues on pp. 12-13 of the REMARKS that none of the cited art discloses or suggests “any random sound signal that is transmitted by a hearing device as a first authentication response after authentication request is received”. However, this argument is now moot in view of a new ground of rejection.
The amended limitations further recite when the authentication response is received. However, the act of receiving data in response to a request is a well-known and common concept in the art. Labrador (US 2011/0143715), as used in the following 103 rejection, Claim Rejections - 35 USC § 103 for details.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE Standard for information technology – Part 11 – Amendment 6 in IEEE Std. 802.11i-2004 (hereinafter, “IEEE”), 190 pages, 24 July 2004 in view of Qi et al. (hereinafter, “Qi”), US 2011/0150223 and in further view of Labrador et al. (hereinafter, “Labrador”), US 2011/0143715.
As per claim 1: IEEE discloses: user device, wherein the security data is indicative of an authentication type; transmit first authentication material to the user device (in a 4-way handshake between an authenticator and supplicant, Message 1 is received by the supplicant from the authenticator, wherein Message 1 contains a PMKID (“indicative of an authentication type”) identifying the pairwise master key (PMK), the authenticator’s nonce (ANonce), and other relevant Key information [IEEE, pp. 83, 86; “8.5.3.1”]); receive from the user device a first authentication request comprising a first authentication type identifier and first authentication data (Message 2 is received by the authenticator from the supplicant, wherein the Message 2 includes a message integrity check (MIC) of the ANonce, the supplicant’s SNonce, key data, and other Key information in Message 2 [IEEE, pp. 83, 87; “8.5.3.2”]); verify the first authentication data (verifying the Message 2’s MIC [IEEE, pp. 83, 87; “8.5.3.2”]); and transmit to the user device a first authentication response (replying with Message 3 [IEEE, pp. 83, 87-88; “8.5.3.3”]), 
IEEE is directed to the IEEE 801.11i standard that includes the well-known 4-way handshake. This handshake completes the IEEE 802.1X authentication process. See [IEEE, pg. 85; “8.5.3”]. IEEE does not explicitly disclose applying the 4-way handshake to a particular device, such as the claimed “hearing device”. However, Qi is directed to analogous art of wireless communications utilizing the 4-way handshake [Qi, ¶1]. In [Qi, ¶¶12, 25], the four-way handshake is used in a rekeying process between wireless devices. A wireless device 300 may hearing device”) comprising of processing circuitry and memory [Qi, ¶¶29, 44].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the standard 4-way handshake into any device and/or application desired by the designers of a wireless system. The 4-way handshake defined by IEEE 802.11 offers reduced packet loss when establishing a shared cryptographic key [Qi, ¶14].
IEEE and Qi do not disclose: wherein the first authentication response comprises a random sound signal, the random sound signal comprising a random tone, wherein the hearing device is configured to transmit the random sound signal as the first authentication response after receiving the first authentication request. However, Labrador is directed to analogous art of device authentication [Labrador, ¶2]. An authentication token comprising of audible tones is provided to a device in response to a request [Labrador, ¶¶28-29]. The authentication token would be part of the “response” in the limitations, which is provided after receiving a request, or the “first authentication request”. The authentication token is generated with random numbers which may be mapped to different tones (e.g. “random sound signal…random tone”) [Labrador, ¶54].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an additional layer of authentication through the provision of authentication tokens as audible tones. The method in Labrador would have been used in conjunction with the handshaking protocol in IEEE to provide multiple layers 

As per claim 2: IEEE in view of Qi and Labrador discloses all limitations of claim 1. Furthermore, IEEE in view of Qi and Labrador discloses: wherein the hearing device is further configured to: receive from the user device a second authentication request comprising second authentication data; and verify the second authentication data (receiving Message 4 in the 4-way handshake, verifying the MIC of said message [IEEE, pg. 89; “8.5.3.4”]). 

As per claim 3: IEEE in view of Qi and Labrador discloses all limitations of claim 2. Furthermore, IEEE in view of Qi and Labrador discloses: wherein the hearing device is further configured to determine and storing an authentication key in the hearing device if the second authentication data is successfully verified (if the MIC is valid, set the pairwise transient key (PTK) in the IEEE 802.11 MAC [IEEE, pg. 89; “8.5.3.4”]; furthermore, temporal encryption keys are derived from the PTK and installed [IEEE, pg. 6; “3.118”]).  

As per claim 5: Claim 5 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 5 is directed to a method performed by a hearing device corresponding to the hearing device of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 5.

As per claim 6: Claim 6 incorporates all limitations of claim 5 and is a method performed by a hearing device corresponding to the hearing device of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 5 are equally applicable to claim 6 and rejected for the same reasons.

As per claim 7: Claim 6 incorporates all limitations of claim 6 and is a method performed by a hearing device corresponding to the hearing device of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 5 are equally applicable to claim 6 and rejected for the same reasons.

As per claim 10: IEEE in view of Qi and Labrador discloses all limitations of claim 5. Furthermore, IEEE in view of Qi and Labrador discloses: wherein the sound signal comprises one or more tones (audible tones; DTMF tones [Labrador, ¶29]). 

As per claim 11: IEEE in view of Qi and Labrador discloses all limitations of claim 5. Furthermore, IEEE in view of Qi and Labrador discloses: wherein the first authentication response is transmitted if the first authentication data is successfully verified (checking the MIC and silently discarding Message 2 if invalid, otherwise generating and sending Message 3 [IEEE, pg. 87; “8.5.3.2”]). 

Allowable Subject Matter
Claims 4, 8, 12-19, 21-27 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0053298: Discloses using audio-based challenges and receiving audio-based responses for authenticating a user. The responses are encoded as audible tones.
US 2004/0133789: Discloses generating a challenge and converting it into sound waves for verifying access to resources.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-18-2021